DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claim 20 is withdrawn. Claims 1-19 are subject to examination on the merits.

Response to Amendments
Because the 7/13/2022 claim amendments are responsive, the 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s 7/13/2022 arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-19) in the reply filed on 7/13/2022 is acknowledged.

Claim Interpretation
As explained in previous Action(s), this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“substrate holder” in claims 1, 2, 5, 7, 18, 19;
“liquid supply unit” in claims 1, 19;
“heating unit” in claim 1;
“heater” in claims 1, 3, 12, 13, 16, 17;
“heating position mover” in claims 1, 12, 13, 16, 17;
“heating controller” in claims 1-8, 11, 15, 19;
“rotation driver” in claim 2;
“rotation controller” in claims 2, 5, 7;
“liquid controller” in claims 9-11, 14-15, 19;
“liquid discharge nozzle moving mechanism” in claims 9, 10, 14;
“heating position moving mechanism” in claims 12, 16;
“switching mechanism” in claims 13, 17;
“gas controller” in claims 1, 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically:
“substrate holder” is interpreted as requiring the structure(s) of claws (see para. 0009), and equivalents thereof;
“liquid supply unit” is interpreted as requiring the structure of a nozzle (see claims 9-11, 14-15), and equivalents thereof;
“heating unit” is interpreted as requiring the structures of a heater and a heating position mover (see claim 1), and equivalents thereof;
“heater” is interpreted as requiring the structure(s) of a heating gas discharge nozzle, a halogen heater, a heating LED, a laser heating head, an electric resistance heater (see para. 0146-48), and equivalents thereof;
“heating position mover” is interpreted as requiring the structure(s) of a heating position moving mechanism (see claims 12, 16), a switching mechanism (see claims 13, 17), and equivalents thereof;
“heating controller” is interpreted as requiring the structure(s) of a piece of software program embedded in and performed by controller 90, a piece of hardware (e.g., a controller) that is physically integrated in controller 90, a piece of hardware (e.g., a controller) that is physically separated from controller 90 (see fig. 2, para. 0054), and equivalents thereof;
“rotation driver” is interpreted as requiring the structure of a rotation motor (see para. 0012), and equivalents thereof;
“rotation controller” is interpreted as requiring the structure(s) of a piece of software program embedded in and performed by controller 90, a piece of hardware (e.g., a controller) that is physically integrated in controller 90, a piece of hardware (e.g., a controller) that is physically separated from controller 90 (see fig. 2, para. 0054), and equivalents thereof;
“liquid controller” is interpreted as requiring the structure(s) of a piece of software program embedded in and performed by controller 90, a piece of hardware (e.g., a controller) that is physically integrated in controller 90, a piece of hardware (e.g., a controller) that is physically separated from controller 90 (see fig. 2, para. 0054), and equivalents thereof;
“liquid discharge nozzle moving mechanism” is interpreted as requiring the structure(s) of an arm (see para. 0026), a guide rail (see para. 0027), and equivalents thereof;
“heating position moving mechanism” is interpreted as requiring the structure of a motor (see para. 0051), and equivalents thereof;
“switching mechanism” is interpreted as requiring the structures of valves (see para. 0126-27, and equivalents thereof;
“gas controller” is interpreted as requiring the structure(s) of a piece of software program embedded in and performed by controller 90, a piece of hardware (e.g., a controller) that is physically integrated in controller 90, a piece of hardware (e.g., a controller) that is physically separated from controller 90 (see fig. 2, para. 0054), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 recites “a gas/the gas” at four instances:
Pg. 2 line 10: “a gas supply unit configured to supply a gas onto the substrate”;
Pg. 2 line 19-20: “a vertical nozzle configured to discharge a gas in a vertical direction”;
Pg. 2 line 20: “an inclined nozzle configured to discharge a gas in an inclined manner”;
Pg. 3 line 2-4: “wherein the gas controller is further configured to . . . control the inclined nozzle to start the discharge of the gas after the exposed portion is formed.”
To avoid confusion and ambiguity, the claim language should clarify: the gas supplied by the gas supply unit; the gas discharged by the vertical nozzle; and the gas discharged by the inclined nozzle. As a suggestion, the claim language can be changed to:
“a vertical nozzle configured to discharge a first gas in a vertical direction”; 
“an inclined nozzle configured to discharge a second gas in an inclined manner”; 
“wherein the gas controller is further configured to . . . control the inclined nozzle to start the discharge of the second gas after the exposed portion is formed.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the gas” at line 10. It’s unclear which gas is being referred to, because claim 1 recites “a gas/the gas” at four instances: “a gas” at pg. 2 line 10; “a gas” at pg. 2 line 19; “a gas” at pg. 2 line 20; “the gas” at pg. 3 line 3. Clarification is requested.
Claim 19 recites “the liquid controller” at line 11. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over EMOTO (US PGPUB 20170182515), in view of NAOHARA (US PGPUB 20190172732).
Regarding claim 1, EMOTO teaches a substrate processing apparatus (processing unit 2Q, fig. 9, para. 0133; processing unit 2R, fig. 12, para. 0149). EMOTO’s apparatus comprises:
a substrate holder (spin chuck 5 with chuck pins 20, fig. 9, 12, para. 0070) configured to hold a substrate (see fig. 9, 12, para. 0070) such that a surface of the substrate on which an irregularity pattern is formed faces upwards (pattern is on substrate W’s front surface, see fig. 22, para. 0005, 0068);
a liquid supply unit (nozzle 7, fig. 9, 12, para. 0069; nozzle 8, id.) configured to supply a processing liquid onto the substrate (see fig. 9, 12, para. 0069), which is held by the substrate holder (see fig. 9, 12), from above the substrate to thereby form a liquid film which covers a recess of the irregularity pattern (liquid film 66 on substrate W’s front surface, fig. 11, para. 0138; see also fig. 22, para. 0005, 0068);
a heating unit (heating mechanism 30, fig. 9, para. 0134-35; heating mechanism 30R, fig. 12, para. 0150) comprising a heater (heating fluid supplying nozzles 11 and 31, fig. 9, para. 0135-37; heaters 90, fig. 12, para. 0150-54) configured to locally heat the liquid film (see fig. 9, 12, para. 0135-37, 0150-54) and a heating position mover (heating position moving unit comprising heating fluid valves 81 and 33, fig. 9, para. 0136; heating position moving unit comprising heater energization mechanisms 91, fig. 12, para. 0151; see also claim 7, para. 0019) configured to move a heating position heated by the heater (see para. 0137, controller 12 can move the position of heating the substrate W by controlling the heating fluid valve 81 and the plurality of heating fluid valves 33; see para. 0151, controller 12 can move the position of heating the substrate W by controlling the heater energization mechanisms 91); and
a heating controller (controller 12) configured to control the heating unit (see para. 0137, 0151);
a gas supply unit (nozzle 10, fig. 9, 12, para. 0076-77) configured to supply a gas onto the substrate (para. 0080), which is held by the substrate holder, from above the substrate (see fig. 9, 12); 
a gas controller (controller 12) configured to control the gas supply unit (controlling nozzle 10 and nozzle moving mechanism 60, see fig. 2, para. 0085).

    PNG
    media_image1.png
    577
    669
    media_image1.png
    Greyscale

The phrase
wherein, while overlapping the heating position with a boundary portion when viewed from a vertical direction, the boundary portion being provided between an exposed portion where the recess is entirely exposed from the processing liquid in a depth direction of the recess and a covered portion where the recess is entirely filled with the processing liquid in the depth direction of the recess, the heating controller moves the heating position in a moving direction of the boundary portion as a direction in which the exposed portion is enlarged
is interpreted as intended use because it’s directed to how the apparatus is used without imposing any structural requirement. EMOTO’s apparatus is fully capable of performing this function. For example, EMOTO teaches a boundary portion (peripheral edge 67a, fig. 6A, para. 0112-13) between an exposed portion (opening 67, fig. 6A, para. 0112-13) where the recess is entirely exposed from the processing liquid in a depth direction of the recess (see fig. 6A) and a covered portion (liquid film 66, fig. 6A, para. 0113) where the recess is entirely filled with the processing liquid in the depth direction of the recess (see fig. 6A). EMOTO also teaches controller 12 can move the position of heating the substrate W (as explained above) such that the heating position moves in accordance with the movement of the peripheral edge 67a (see claim 7, para. 0019, 0144, 0146, 0151, 0157-61), i.e., “in a moving direction of the boundary portion as a direction in which the exposed portion is enlarged.”
EMOTO teaches wherein the gas supply unit comprises a vertical nozzle (the vertical channel in nozzle 10 that’s connected to pipe 63, see fig. 9, 12, para. 0082; see also annotated fig. 9 above) configured to discharge a gas in a vertical direction (see fig. 9, 12) and wherein the gas controller is further configured to control the vertical nozzle to form the exposed portion (see fig. 2, para. 0085, controller 12 controls valve 64; see fig. 9, 12, para. 0082, controlling valve 64 controls the flow of gas supplied through pipe 63 and the vertical nozzle).
EMOTO does not explicitly teach: 
the gas supply unit comprises “an inclined nozzle configured to discharge a gas in an inclined manner with  respect to the vertical direction”; 
the gas controller is configured to “control the inclined nozzle to start the discharge of the gas after the exposed portion is formed.”
NAOHARA teaches a substrate processing apparatus (see abstract, fig. 2-3, 6, para. 0044, 0052), just like the present application; thus NAOHARA is analogous. NAOHARA teaches a gas supply unit (nozzle 43 comprising nozzle head 432, see fig. 6, para. 0052) configured to supply a gas onto the substrate (see fig. 6, para. 0057), which is held by the substrate holder, from above the substrate (see fig. 6; see also fig. 12-13, 22-23); and a gas controller (control unit 80, fig. 7, para. 0069-70) configured to control the gas supply unit (see fig. 7, para. 0069-70). NAOHARA also teaches the gas supply unit comprises a vertical nozzle (vertical blowout port 432b, fig. 6, para. 0059) configured to discharge a gas in a vertical direction (see fig. 6, para. 0059) and an inclined nozzle (oblique blowout port 432c, fig. 6, para. 0060) configured to discharge a gas in an inclined manner with  respect to the vertical direction (see fig. 6, para. 0060). NAOHARA further teaches wherein the gas controller is further configured (see fig. 7, para. 0069-70) to control the vertical nozzle (vertical blowout port 432b) to form the exposed portion (see fig. 12, para. 0079) and control the inclined nozzle (oblique blowout port 432c) to start the discharge of the gas after the exposed portion is formed (see fig. 13, para. 0080). In other words, under the control of the gas controller, the vertical nozzle forms an exposed portion on the substrate and the inclined nozzle helps enlarge the exposed portion (see fig. 12-13, para. 0079-80).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify EMOTO to incorporate an inclined nozzle configured to discharge a gas in an inclined manner with respect to the vertical direction (see NAOHARA), with reasonable expectation of supplying gas to the substrate. It’s well known in the art that a substrate processing apparatus can have an inclined nozzle configured to discharge a gas in an inclined manner with  respect to the vertical direction (see NAOHARA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. An inclined nozzle as incorporated would perform the same function as before (e.g., supply gas to substrate), thus yielding predictable results.
As an alternative ground, it would’ve been obvious to substitute EMOTO’s nozzle 10 with NAOHARA’s nozzle 43, with reasonable expectation of supplying fluids to the substrate. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Here, EMOTO’s nozzle 10 and NAOHARA’s nozzle 43 are both movable nozzles controlled by a controller; both are positioned above the substrate; both are for supplying a plurality of fluids (e.g., gas and liquid) to the substrate. Thus, their substitution would yield the predictable result of supplying fluids to the substrate.
Additionally, it would’ve been obvious to configure the gas controller to “control the inclined nozzle to start the discharge of the gas after the exposed portion is formed,” with reasonable expectation of using gas to remove a processing liquid from the substrate. It’s well known in the art that the gas controller can be configured to control the vertical nozzle to form an exposed portion on the substrate (see EMOTO; see also NAOHARA), and the gas controller can be configured to control the inclined nozzle to start the discharge of the gas after the exposed portion is formed (see NAOHARA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The gas controller as configured would yield the predictable results of forming an exposed portion on the substrate and then enlarging the exposed portion.
Regarding claim 2, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 1. EMOTO further teaches: a rotation driver (rotation driving mechanism 23 having a motor, fig. 9, 12, para. 0071) configured to rotate the substrate holder (see para. 0070-71); and a rotation controller (controller 12) configured to control the rotation driver (see fig. 2, para. 0085).
The phrase “wherein the heating controller moves the heating position from an inner side of the substrate toward an outer side of the substrate in a radial direction thereof while the rotation controller is rotating the substrate along with the substrate holder” is interpreted as intended use because it’s directed to how the apparatus is used without imposing any structural requirement. The apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function. For example, controller 12 controls the heating position moving unit (e.g., valves 81 and 33, heater energization mechanisms 91) to move the heating position from an inner side of the substrate toward an outer side of the substrate in a radial direction thereof (see EMOTO at fig. 11, 13, para. 0140-44, 0157-61) while controller 12 controls rotation driving mechanism 23 to rotate the substrate along with the substrate holder (see EMOTO at fig. 11, 13).
Regarding claim 3, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 2. The phrase
wherein the heating controller controls a total heating amount per unit area on a heating surface heated by the heater to be maintained constant in a period during which the heating position is moved from the inner side of the substrate toward the outer side of the substrate in the radial direction thereof
is interpreted as intended use because it’s directed to how the apparatus is used without imposing any structural requirement. The apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function. As explained above, the controller 12 controls the heating position moving unit (e.g., valves 81 and 33, heater energization mechanisms 91) to move the heating position in accordance with the movement of the peripheral edge 67a, i.e., controller 12 controls the speed at which the heating position moves across the substrate surface and in turn controls the heating amount per unit area on the substrate surface.
Regarding claim 4, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 3. The phrase “wherein the heating controller slows down a moving speed of the heating position as the heating position is moved from the inner side of the substrate toward the outer side of the substrate in the radial direction thereof” is interpreted as intended use because it’s directed to how the apparatus is used without imposing any structural requirement. The apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function. As explained above, controller 12 controls the heating position moving unit (e.g., valves 81 and 33, heater energization mechanisms 91) to move the heating position in accordance with the movement of the peripheral edge 67a, i.e., controller 12 controls the speed at which the heating position moves across the substrate surface.
Regarding claim 5, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 4. The phrase “wherein the rotation controller reduces a rotation number of the substrate holder as the heating controller moves the heating position from the inner side of the substrate toward the outer side of the substrate in the radial direction thereof” is interpreted as intended use because it’s directed to how the apparatus is used without imposing any structural requirement. The apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function. For example, the combination teaches that controller 12 controls the substrate rotation driving mechanism 23 to control the rotational speed of the substrate holder (see EMOTO at para. 0110), and changes the rotational speed during the opening enlarging step (see EMOTO at para. 0111), wherein the peripheral edge 67a and the heating position are moved during the opening enlarging step (see EMOTO at fig. 6A, para. 0112-13; fig. 11, para. 0138; fig. 13, para. 0155).
Regarding claim 6, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 4. The phrase “wherein the heating controller increases a heating amount per unit time as the heating position is moved from the inner side of the substrate toward the outer side of the substrate in the radial direction thereof” is interpreted as intended use because it’s directed to how the apparatus is used without imposing any structural requirement. The apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function. For example, the combination teaches that controller 12 controls the heating fluid supply valves 33 (see EMOTO at fig. 2, 9, para. 0137, 0143).
Regarding claim 7, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 3. The phrase “wherein the rotation controller reduces a rotation number of the substrate holder as the heating controller moves the heating position from the inner side of the substrate toward the outer side of the substrate in the radial direction thereof” is interpreted as intended use and the apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function (as explained above).
Regarding claim 8, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 3. The phrase “wherein the heating controller increases a heating amount per unit time as the heating position is moved from the inner side of the substrate toward the outer side of the substrate in the radial direction thereof” is interpreted as intended use and the apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function (as explained above).
Regarding claim 9, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 3. EMOTO further teaches: a liquid controller (controller 12) configured to control the liquid supply unit (see fig. 2, para. 0085, 0088, 0090, controlling nozzle 7 and nozzle 8), wherein the liquid supply unit comprises a liquid discharge nozzle (nozzle 7 or nozzle 8) configured to discharge the processing liquid (see fig. 9, 12) and a liquid discharge nozzle moving mechanism (nozzle moving mechanism 40 or nozzle moving mechanism 50, fig. 9, 12, para. 0072, 0074, 0085) configured to move the liquid discharge nozzle (nozzle 7 or nozzle 8) from the inner side of the substrate toward the outer side of the substrate in the radial direction thereof (see para. 0072, 0074).
The phrase
the liquid controller discharges the processing liquid from the liquid discharge nozzle and, concurrently, moves the liquid discharge nozzle in the moving direction of the boundary portion while placing a discharge opening of the liquid discharge nozzle at a position outer than the boundary portion in the radial direction of the substrate
is interpreted as intended use because it’s directed to how the apparatus is used without imposing any structural requirement. The apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function. For example, controller 12 controls valve 42 that supplies liquid to nozzle 7 and controls nozzle moving mechanism 40 that moves nozzle 7 (see EMOTO at fig. 2, 9, 12, para. 0072, 0085). Controller 12 also controls valve 52 that supplies liquid to nozzle 8 and controls nozzle moving mechanism 50 that moves nozzle 8 (see EMOTO at fig. 2, 9, 12, para. 0074, 0085).
Regarding claim 10, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 2. EMOTO further teaches: “a liquid controller configured to control the liquid supply unit, wherein the liquid supply unit comprises a liquid discharge nozzle configured to discharge the processing liquid and a liquid discharge nozzle moving mechanism configured to move the liquid discharge nozzle from the inner side of the substrate toward the outer side of the substrate in the radial direction thereof” (as explained above).
The phrase
the liquid controller discharges the processing liquid from the liquid discharge nozzle and, concurrently, moves the liquid discharge nozzle in the moving direction of the boundary portion while placing a discharge opening of the liquid discharge nozzle at a position outer than the boundary portion in the radial direction of the substrate
is interpreted as intended use and the apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function (as explained above).
Regarding claim 11, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 2. EMOTO further teaches: a liquid controller (controller 12) configured to control the liquid supply unit (see fig. 2, para. 0085, 0088, 0090, controlling nozzle 7 and nozzle 8), wherein the liquid supply unit comprises a liquid discharge nozzle (nozzle 7 or nozzle 8). The liquid discharge nozzle is fully capable of discharging the processing liquid of a room temperature onto the substrate (see EMOTO at fig. 9, 12; EMOTO does not disclose any structure that would heat or cool the liquid supplied through nozzle 7 and nozzle 8).
The phrase “the liquid controller stops the discharge of the processing liquid of the room temperature from the liquid discharge nozzle while the heating controller moves the heating position” is interpreted as intended use because it’s directed to how the apparatus is used without imposing any structural requirement. The apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function. For example, controller 12 controls valve 42 that supplies liquid to nozzle 7 (see EMOTO at fig. 2, 9, 12, para. 0072, 0085) and valve 52 that supplies liquid to nozzle 8 (see EMOTO at fig. 2, 9, 12, para. 0074, 0085), and controls the movement of the heating position (as explained above).
Regarding claim 13, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 2. EMOTO teaches wherein the heater includes multiple heaters (nozzle 11a and a plurality of nozzles 31, see fig. 9, para. 0135; a plurality of heaters 90, fig. 12, para. 0150), and the multiple heaters are arranged in the moving direction of the boundary portion (the direction from substrate’s center to substrate’s periphery, see fig. 9, 12, para. 0135, 0151). EMOTO teaches the heating position mover (heating position moving unit, see claim 7, para. 0019, 0144, 0161) comprises a switching mechanism (valves 33, fig. 9, para. 0136; heater energization mechanisms 91, fig. 12, para. 0151) configured to move the heating position in the moving direction of the boundary portion by switching each of the heaters, which are arranged in the moving direction of the boundary portion, between an operating state and a stopped state (see para. 0140-44, 0157-61).
Regarding claim 14, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 1. EMOTO further teaches: “a liquid controller configured to control the liquid supply unit, wherein the liquid supply unit comprises a liquid discharge nozzle configured to discharge the processing liquid and a liquid discharge nozzle moving mechanism configured to move the liquid discharge nozzle from the inner side of the substrate toward the outer side of the substrate in the radial direction thereof” (as explained above).
The phrase
the liquid controller discharges the processing liquid from the liquid discharge nozzle and, concurrently, moves the liquid discharge nozzle in the moving direction of the boundary portion while placing a discharge opening of the liquid discharge nozzle at a position outer than the boundary portion in the radial direction of the substrate
is interpreted as intended use and the apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function (as explained above).
Regarding claim 15, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 1. EMOTO further teaches: “a liquid controller configured to control the liquid supply unit, wherein the liquid supply unit comprises a liquid discharge nozzle configured to discharge the processing liquid of a room temperature onto the substrate” (as explained above). 
The phrase “the liquid controller stops the discharge of the processing liquid of the room temperature from the liquid discharge nozzle while the heating controller moves the heating position” is interpreted as intended use and the apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function (as explained above).
Regarding claim 17, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 1. As explained above, EMOTO teaches: “wherein the heater includes multiple heaters, and the multiple heaters are arranged in the moving direction of the boundary portion, and the heating position mover comprises a switching mechanism configured to move the heating position in the moving direction of the boundary portion by switching each of the heaters, which are arranged in the moving direction of the boundary portion, between an operating state and a stopped state.”
Regarding claim 18, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 1. EMOTO teaches the heater comprises a heating liquid discharge nozzle (heating fluid supplying nozzles 31, fig. 9, para. 0135-36) configured to discharge a heating liquid configured to heat the substrate onto the substrate, which is held by the substrate holder, from below the substrate (see fig. 9, para. 0135-36).
Regarding claim 19, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 1. The phrase “the gas controller forms a flow of the gas above an edge portion of the substrate while the liquid controller stops supply of the processing liquid and the heating controller supplies a heating liquid onto the edge portion of the substrate” is interpreted as intended use because it’s directed to how the apparatus is used without imposing any structural requirement. The apparatus (as taught by the combination of EMOTO and NAOHARA) is fully capable of performing this function. For example, controller 12 controls the nozzle moving mechanism 60 that moves nozzle 10 across the substrate surface (see EMOTO at fig. 2, para. 0077-78, 0085); controller 12 controls the supply of liquid to nozzle 7 and nozzle 8 (as explained above); controller 12 controls the supply of heating fluid—which can be a gas or a liquid (see EMOTO at para. 0083)—from nozzles 31 (as explained above), which can supply the heating fluid to the substrate’s edge portion (see EMOTO at fig. 11, para. 0135-37).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of EMOTO and NAOHARA (as applied to claims 1 and 2), in view of OTSUJI (US PGPUB 20180195178).
Regarding claim 12, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 2.
The combination does not explicitly teach: “the heating position mover comprises a heating position moving mechanism configured to move the heater to move the heating position in the moving direction of the boundary portion.”
OTSUJI teaches a substrate processing apparatus (processing unit 2, fig. 2, 8, 9, para. 0069, 0142, 0159), just like the present application; thus OTSUJI is analogous. OTSUJI’s apparatus comprises a substrate holder (chuck 4 with chuck pin 7, see fig. 2, 8, 9 para. 0071); a liquid supply unit (nozzle 5 and nozzle 6, fig. 2, 8, 9, para. 0070) configured to supply a processing liquid onto the substrate to form a liquid film which covers a recess of the substrate’s pattern (see fig. 2, 7A-7B, 8, 9, para. 0070, 0122-124).
OTSUJI teaches: a heating unit comprising a heater (nozzle 24, fig. 2, para. 0087; nozzle 36 of block 34, fig. 8, para. 0143-44; nozzle 47, fig. 9, para. 0165-66) configured to locally heat the liquid film on the substrate (see fig. 2, 8, 9, para. 0087, 0144, 0165; see also fig. 6B, 12B) and a heating position mover (nozzle moving mechanisms 25, 42, 48, fig. 2, 8, 9, para. 0088-89, 0151-52, 0166-67) configured to move a heating position heated by the heater (see para. 0088-89, 0151-52, 0166-67), wherein the heating position mover comprises a heating position moving mechanism (nozzle moving mechanisms 25, 42, 48) configured to move the heater to move the heating position (see fig. 2, 8, 9 para. 0088-89, 0151-52, 0166-67) in a moving direction of a boundary portion (in synchronization with liquid film boundary 32, see para. 0119, 0156, 0182, 0188, claims 1-4, 6-8, abstract). OTSUJI teaches the boundary portion (liquid film boundary 32, see fig. 7A-7B, para. 0123) is provided between an exposed portion (liquid film-removed region 31) where the recess is entirely exposed from the processing liquid in a depth direction thereof and a covered portion (liquid film 30) where the recess is entirely filled with the processing liquid in the depth direction thereof (see fig. 7A-7B, para. 0123). 
OTSUJI teaches a heating controller (controller 3, fig. 3, 10, para. 0094, 0174) configured to control the heating unit (see para. 0094, 0116, 0156, 0174, 0186)—including the heating position mover (nozzle moving mechanisms 25, 42, 48)—such that the heating position is moved between the substrate’s center and the substrate’s periphery (see para. 0088-89, 0151-52, 0166-67) in synchronization with the movement of the boundary portion (see para. 0119, 0156, 0182, 0188, claims 1-4, 6-8, abstract).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of EMOTO and NAOHARA to incorporate a heating position moving mechanism (e.g., nozzle moving mechanisms 25, 42, 48) configured to move the heater to move the heating position in the moving direction of the boundary portion (see OTSUJI) and to configure the heating controller accordingly (see OTSUJI), with reasonable expectation of moving the heating position. It’s well known in the art that a heater can comprise a nozzle for spraying a heating fluid (see EMOTO at fig. 9, para. 0135-37). It’s also well known in the art to use a heating position moving mechanism (e.g., nozzle moving mechanisms 25, 42, 48)—under the control of a heating controller—to move such heating nozzle to move the heating position in the moving direction of the boundary portion (see OTSUJI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The heating position moving mechanism as incorporated would perform the same function as before (e.g., moving a nozzle that supplies heating fluid), thus yielding predictable results. In the resulting combination of EMOTO, NAOHARA, and OTSUJI, the heating position moving mechanism (e.g., nozzle moving mechanisms 25, 42, 48) can be coupled to one of nozzles 31 (see EMOTO at fig. 9) to move the nozzle and the heating position.
As an alternative ground, it would’ve been obvious to a person having ordinary skill in the art to substitute the heating position mover as taught by the combination of EMOTO and NAOHARA (e.g., switching valves 33 of EMOTO) with the heating position mover as taught by OTSUJI (e.g., nozzle moving mechanisms 25, 42, 48 of OTSUJI) and to configure the heating controller accordingly, with reasonable expectation of moving the heating position. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Both OTSUJI and the combination of EMOTO and NAOHARA teach a nozzle that supplies a heating fluid to the substrate (see OTSUJI at fig. 2, 8, 9, para. 0087-88, 0143-44, 0165-66; see EMOTO at fig. 9, para. 0134-35), wherein a heating position mover moves the nozzle’s heating position (as explained above), wherein a heating controller controls the nozzle and the heating position mover (as explained above). Thus, substituting the heating position mover (and configuring the heating controller accordingly) would yield the predictable result of moving the nozzle and the heating position under the control of the heating controller.
Regarding claim 16, the combination of EMOTO and NAOHARA teaches the substrate processing apparatus of claim 1.
The combination does not explicitly teach: “the heating position mover comprises a heating position moving mechanism configured to move the heater to move the heating position in the moving direction of the boundary portion.”
As explained above, OTSUJI teaches: a substrate holder (chuck 4 with chuck pin 7); a liquid supply unit (nozzle 5 and nozzle 6); a heating unit comprising a heater (nozzle 24, nozzle 36 of block 34, nozzle 47) and a heating position mover (nozzle moving mechanisms 25, 42, 48), wherein the heating position mover comprises a heating position moving mechanism (nozzle moving mechanisms 25, 42, 48) configured to move the heater to move the heating position in a moving direction of a boundary portion (see para. 0119, 0156, 0182, 0188, claims 1-4, 6-8, abstract); the boundary portion (liquid film boundary 32) is provided between an exposed portion (liquid film-removed region 31) and a covered portion (liquid film 30); a heating controller (controller 3) is configured to control the heating unit—including the heating position mover (nozzle moving mechanisms 25, 42, 48)—such that the heating position is moved between the substrate’s center and the substrate’s periphery in synchronization with the movement of the boundary portion (see para. 0119, 0156, 0182, 0188, claims 1-4, 6-8, abstract).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of EMOTO and NAOHARA to incorporate a heating position moving mechanism (e.g., nozzle moving mechanisms 25, 42, 48) configured to move the heater to move the heating position in the moving direction of the boundary portion (as taught by OTSUJI), with reasonable expectation of moving the heating position. Alternatively, it would’ve been obvious to substitute the heating position mover as taught by the combination of EMOTO and NAOHARA (e.g., switch valves 33 of EMOTO) with the heating position mover as taught by OTSUJI (e.g., nozzle moving mechanisms 25, 42, 48 of OTSUJI) and to configure the heating controller accordingly, with reasonable expectation of moving the heating position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714